UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1138


GREGORY SHAWN MERCER,

                Plaintiff – Appellant,

          v.

FAIRFAX COUNTY CHILD PROTECTIVE SERVICES, (FCCPS); FAIRFAX
COUNTY DEPARTMENT OF CODE COMPLIANCE, (FCDCC); ELIZABETH
PERRY, FCDCC Supervisor On 3/5/14; JACK BLAIR, FCDCC
Employee On 3/5/14; LATYCIA TANKS, FCDCC Employee On
3/5/14; KERRY S. ALLANDER, Virginia State Police Supervisor
On 6/9/06; KENNETH S. HOUTZ, Virginia State Trooper On
6/9/06; KATHLEEN H. MACKAY, Fairfax County Circuit Court
Judge On 6/22/07; ELIZABETH A. MCCLANANHAN, Court Of Appels
Of VA Judge On 2/18/09; LAWRENCE L. KOONTZ, Supreme Court
Of Virginia Judge On 9/22/09; DONALD W. LEMON, Supreme
Court Of Virginia Judge On 9/22/09; LEROY F. MILLETTE,
Supreme Court Of Virginia Judge On 9/22/09; S. BERNARD
GOODWYN, Supreme Court Of Virginia Judge On 9/22/09; ALECIA
WASKLEWICZ, FCCPS Supervisor On 3/6/14; FAIRFAX COUNTY
BOARD OF SUPERVISORS, (FCBoS); SHARON BULOVA, Chairman Of
Fairfax County Board Of Supervisors,

                Defendants – Appellees,

          and

ALICIA WASKLEWICS, FCCPS Supervisor On 3/6/14; TANYA E.
POWERS, FCCPS Social Worker On 3/6/14; WALTER S. FELTON,
JR., Court Of Appeals Of Virginia Judge On 2/18/09;
LARRY G. ELDER, Court Of Appeals Of Virginia Judge On
2/18/09; LEROY R. HASSELL, SR., Deceased Supreme Court Of
Virginia Judge, 2/9/11; BARBARA M. KEENAN, Supreme Court Of
Virginia Judge On 9/22/09; CYNTHIA D. KINSER, Supreme Court
Of Virginia Judge On 9/22/09,

                Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00302-LO-TCB)


Submitted:   January 6, 2017              Decided:   January 24, 2017


Before SHEDD and    DUNCAN,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory Shawn Mercer, Appellant Pro Se. Sara Grossman Silverman,
Assistant County Attorney, Fairfax, Virginia; Mark Rankin
Herring, Attorney General, Christian Arrowsmith Parrish, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Rhodes
Beahm Ritenour, Deputy Attorney General, Liza Shawn Simmons,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                  2
PER CURIAM:

       Gregory Shawn Mercer appeals the district court’s orders

dismissing this 42 U.S.C. § 1983 (2012) action and denying his

motion for reconsideration.                We have reviewed the record and

find    no   reversible     error.         Accordingly,       we    affirm   for    the

reasons stated by the district court.                 Mercer v. Fairfax Cnty.

Child    Protective    Servs.,       No.    1:15-cv-00302-LO-TCB           (E.D.    Va.

Aug. 25 & Dec. 17, 2015; Feb. 11, 2016).                 The motions to compel,

for a subpoena, to clarify, and to direct a state judge to

verify a record’s existence are denied.                 We grant the motions to

exceed the length limitations for the brief and to file amended

and    supplemental    informal      reply     briefs    and       amendments.        We

dispense     with    oral    argument       because     the        facts   and     legal

contentions    are    adequately      presented    in     the      materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                           3